Opinion filed November 27, 2019




                                       In The


        Eleventh Court of Appeals
                                   __________

                              No. 11-19-00051-CV
                                  __________

  JACK LEE BISHOP, INDIVIDUALLY AND AS TRUSTEE OF
        THE JACK LEE BISHOP TRUST, Appellant
                                          V.
  JOEL BISHOP, INDIVIDUALLY AND AS TRUSTEE OF THE
 JAY D. BISHOP TRUST AND AS INDEPENDENT EXECUTOR
   OF THE ESTATE OF JAY D. BISHOP, DECEASED, ET AL.,
                       Appellees


                    On Appeal from the 266th District Court
                             Erath County, Texas
                       Trial Court Cause No. CV32823


                     MEMORANDUM OPINION
      Appellant has filed in this court a motion to remand this cause to the trial court
for proceedings in accordance with the parties’ settlement agreement. A mediated
settlement agreement is attached to Appellant’s motion. In that agreement, the
parties agree to pay their own attorney’s fees and costs and agree that they will join
in an agreed dismissal of this appellate proceeding and ultimately, after all
documents are executed, a dismissal of all claims in the trial court. The parties have
indicated, in a joint response to a letter issued by this court on November 15, 2019,
that it is their preference that we dismiss this appeal and remand the cause for further
proceedings in accordance with the settlement agreement.
        Accordingly, we grant the motion to remand, remand the cause for further
proceedings in accordance with the parties’ settlement agreement, and dismiss this
appeal. See TEX. R. APP. P. 42.1(a).


                                                                   PER CURIAM


November 27, 2019
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1

Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2